Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of Applicant’s Preliminary Amendment dated November 14, 2018 is acknowledged.

Election/Restrictions
Applicant’s election with traverse of species I (claims 1-6, 21-22, 24, and 29-30) in the reply filed on December 4, 2020 is acknowledged. The traversal is on the ground(s) that Ormel 2014/0193257 teaches determining a transfer function between noise data taken by a microphone positioned on a nacelle and noise data taken by a microphone positioned on the ground according to the IEC 61400-11 Standard, and that calculating a transfer function to map one set of noise data to another set of noise data, however, is not identifying a region of interest in the noise data, and that additionally, Ormel does not teach identifying one of the microphones that recorded noise data in the region of interest. The traversal is on the ground(s) that Menke 2009/0169378 does not teach that noise/vibration levels contain a region of interest that is “a candidate for containing tonal noise generated by the wind turbine”, but rather to the extent any region of interest is determined in the noise/vibration levels, these regions of interest indicate rotor blade stalls.



Ormel discloses a method of controlling a wind turbine to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by a wind turbine 1 via a microphone 208; acquiring vibration data from a plurality of vibration sensors 200 positioned at different locations about the wind turbine (paragraph [0034]); identifying a region of interest in the noise data (the data used for establishing the transfer function; see paragraph [0050]), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (the relationship between the two series of measurements, transfer function; see paragraph [0050]); and adjusting one or more wind turbine 
Menke also discloses a method of controlling a wind turbine to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by a wind turbine 10 via a microphone 80a; acquiring vibration data from a plurality of vibration sensors 80a (see paragraph [0019]) positioned at different locations about the wind turbine; identifying a region of interest in the noise data (the data from the microphone 80a and values exceeding a threshold; see paragraph [0035]), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (if both noise and vibration exceed their respective thresholds; see paragraph [0035]); and adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (pitch angle adjustment in paragraph [0035]).
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 4, 2020.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 1, line 34, “immision” should be changed to -- emission --.


Claim Objections
Claim 2 is objected to because of the following informalities:   Appropriate correction is required.
In claim 2, line 1, “;” should be changed to -- : --.
Claim 2 should end with a period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 21-22, 24, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “a wind turbine” is a double recitation of the wind turbine in line 1, causing a lack of clarity.
In claim 1, lines 5 and 7, “the wind turbine” is unclear as to which of the two different wind turbines is being referred to.
In claim 1, line 8, “the data for which” is unclear if this refers to the data for the vibration sensor, or the data for the plurality of vibration sensors.

In claim 5, line 3, “one or more wind turbine parameters” is unclear as this appears to be a double recitation of the one or more wind turbine operating parameters recited in claim 1.
In claim 29, line 2, “the wind turbine” lacks antecedent basis.
In claim 29, line 3, “a wind turbine” is a double recitation of the wind turbine in line 2, causing a lack of clarity.
In claim 29, lines 5 and 7, “the wind turbine” is unclear as to which of the two different wind turbines is being referred to.
In claim 29, line 8, “the data for which” is unclear if this refers to the data for the vibration sensor, or the data for the plurality of vibration sensors.
In claim 30, the fourth to last line, “the data for which” is unclear if this refers to the data for the vibration sensor, or the data for the plurality of vibration sensors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claims 1-3, 21, and 29-30, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ormel 2014/0193257.
Disclosed is a method of controlling a wind turbine 1 to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by a wind turbine via a microphone 208; acquiring vibration data from a plurality of vibration sensors 200 positioned at different locations about the wind turbine (paragraph [0034]); identifying a region of interest in the noise data (the data used for establishing the transfer function; note paragraph [0050]; additionally, the narrow bands disclosed in paragraph [0042] may be interpreted as the region of interest), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (the relationship between the two series of measurements, transfer function; note paragraph [0050]); and adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (at least one of load, blade pitch, rpm, and power output (note paragraph [0022]) (claim 1).
The method further comprises: determining a threshold vibration level for the identified vibration sensor (note paragraphs [0020], [0022], and claims 24-25), the threshold being based on the vibration level detected by the identified vibration sensor in the region of interest; and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor exceeding the threshold (claim 2).
The adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle (claim 3).

Also disclosed is a controller 202 configured to carry out an operation of controlling the wind turbine to avoid tonal noise production, the operation comprising: acquiring the noise data representing noise produced by the wind turbine; acquiring the vibration data from the plurality of vibration sensors positioned at different locations about the wind turbine; identifying the region of interest in the noise data, the region of interest being the candidate for containing tonal noise generated by the wind turbine; identifying the vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest; and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 29).
Also disclosed is the wind turbine, comprising: a tower 2; a nacelle 3 disposed on the tower; a rotor 4 extending from the nacelle and having a plurality of blades 5 disposed thereon; the plurality of vibration sensors positioned at the different locations about the wind turbine; the controller communicatively connected to the plurality of vibration sensors; the controller being configured to carry out the operation of controlling the wind turbine to avoid tonal noise production, the operation comprising: acquiring the noise data representing noise produced by the wind turbine; acquiring the vibration data from the plurality of vibration sensors; identifying the region of interest in the noise data, the region of interest being the candidate for containing tonal noise generated by the wind turbine; identifying the vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest; and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 30).

s 1-6 and 29-30, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menke 2009/0169378.
Disclosed is a method of controlling a wind turbine 10 to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by the wind turbine via microphone 80a; acquiring vibration data from a plurality of vibration sensors 80a positioned at different locations about the wind turbine (note paragraph [0019]; identifying a region of interest in the noise data (the data from the microphone 80a and values exceeding a threshold; note paragraph [0035]), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (if both noise and vibration exceed their respective thresholds; note paragraph [0035]); and adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (pitch angle adjustment in paragraphs [0020] and [0035]) (claim 1).
The method further comprises: determining a threshold vibration level 110 for the identified vibration sensor, the threshold being based on the vibration level detected by the identified vibration sensor in the region of interest; and adjusting a wind turbine operating parameter (blade pitch) in response to the vibration level detected by the identified vibration sensor exceeding the threshold (claim 2).
The adjusted wind turbine operating parameter comprises blade pitch angle (claim 3).
The region of interest is identified by determining a variation of detected noise levels in the noise data indicative of tonal noise (note figures 4-5 and paragraphs [0024]-[0027], for example) (claim 4).

The wind turbine parameters is blade pitch angle (claim 6).
Also disclosed is a controller 22 configured to carry out an operation of controlling the wind turbine to avoid tonal noise production, the operation comprising: acquiring the noise data representing noise produced by the wind turbine; acquiring the vibration data from the plurality of vibration sensors positioned at different locations about the wind turbine; identifying the region of interest in the noise data, the region of interest being the candidate for containing tonal noise generated by the wind turbine; identifying the vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest; and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 29).
Also disclosed is the wind turbine, comprising: a tower 2; a nacelle 6 disposed on the tower; a rotor 4 extending from the nacelle and having a plurality of blades 8a, 8b, 8c disposed thereon; the plurality of vibration sensors positioned at the different locations about the wind turbine; the controller communicatively connected to the plurality of vibration sensors; the controller being configured to carry out the operation of controlling the wind turbine to avoid tonal noise production, the operation comprising: acquiring the noise data representing noise produced by the wind turbine; acquiring the vibration data from the plurality of vibration sensors; identifying the region of interest in the noise data, the region of interest being the candidate for containing tonal noise generated by the wind turbine; identifying the vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ormel 2014/0193257 in view of Menke 2009/0169378.

Ormel discloses a method of controlling a wind turbine 10 to avoid tonal noise production substantially as claimed as set forth above, but does not disclose that the region of interest is identified by determining a variation of detected noise levels in the noise data indicative of tonal noise (claim 4), does not disclose that the region of interest is identified by comparing a maximum noise level and a minimum noise level present in the noise data associated with a wind turbine parameter (claim 5), and does not disclose that the wind turbine parameter is blade pitch angle (claim 6).

Menke shows a method of controlling the pitch of wind turbines blades 80a, 80b, 80c of a wind turbine 10 to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by the wind turbine via microphone 80a; acquiring vibration data 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of Ormel such that the region of interest is identified by determining a variation of detected noise levels in the noise data indicative of tonal noise, such that the region of interest is identified by comparing a maximum noise level and a minimum noise level present in the noise data associated with a wind turbine parameter, and such that the wind turbine parameter is blade pitch angle, as taught by .

Claim 22, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over either (Ormel 2014/0193257 or Menke 2009/0169378) in view of Herrig 2014/0241878.

Ormel or Menke disclose a method of controlling a wind turbine substantially as claimed as set forth above, but do not disclose that the vibration sensors are accelerometers and/or strain gauges.

Herrig shows a blade pitch control method for a wind turbine 10 responsive to various parameters of the wind turbine sensed by blade sensors 62 located on blades 22 in figures 1 and 2. Blade sensors 62 may be at least one of accelerometers, strain gauges, and microphones (note paragraph [0033]). Therefore, Herrig teaches that the microphones may be interchangeable with accelerometers and/or strain gauges, as sensors suitable for the wind turbine pitch control method.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of either Ormel or Menke such that the vibration sensors are accelerometers and/or strain gauges, as taught by Herrig that the microphones are interchangeable with accelerometers and/or strain gauges, as sensors suitable for the wind turbine pitch control method.
24, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over either (Ormel 2014/0193257 or Menke 2009/0169378) in view of either (Brown 2015/0132130 or Benito 2010/0158688). 

Ormel or Menke disclose a method of controlling a wind turbine substantially as claimed as set forth above, with vibration data acquired from the plurality of vibration sensors, but do not disclose that the different locations comprise a turbine blade root.

Brown shows a wind turbine control method whereby vibration sensors 404 may be located on the root 208 of a wind turbine blade 102, as a location suitable for sensing blade vibration (note paragraph [0052], for example). Benito shows a wind turbine control method whereby vibration sensors (140 and unnumbered) may be located on the root of a wind turbine blade 108, as a location suitable for sensing blade vibration (note paragraph [0029], for example).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of either Ormel or Menke such that the different locations of the vibration sensors comprise a turbine blade root, as taught by either Brown or Benito, as a location suitable for sensing blade vibration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 2, 3, 4, 5, 6, 21, 22, 24, 29, and 30, as far as they are definite and understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 1, 4, 5, 6, 20, 21, 23, 1, and 1, respectively of copending Application No. 16/301,406 in view of Ormel 2014/0193257.

The above claims of copending Application No. 16/301,406 claim substantially the same subject matter as the above claims of the instant application, but do not claim adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 1), do not claim that the adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle (claim 3), do not claim that the one or more wind turbine parameters are one or more of rpm, torque, and blade pitch angle (claim 6), do not claim that the region of interest is an RPM range (claim 21), do not claim a controller configured to carry out an operation of controlling the wind turbine to avoid tonal noise production and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 29), and do not claim a tower; a nacelle disposed on the tower; a rotor  extending from the nacelle and having a plurality of blades disposed thereon; a controller communicatively connected to the plurality of vibration sensors; the controller being configured to carry out the operation of controlling the wind turbine to avoid tonal noise production; and adjusting the one or more wind turbine 

Ormel shows a method of controlling a wind turbine 1 to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by a wind turbine via a microphone 208; acquiring vibration data from a plurality of vibration sensors 200 positioned at different locations about the wind turbine (paragraph [0034]); identifying a region of interest in the noise data (the data used for establishing the transfer function; note paragraph [0050]; additionally, the narrow bands disclosed in paragraph [0042] may be interpreted as the region of interest), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (the relationship between the two series of measurements, transfer function; note paragraph [0050]); and adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (at least one of load, blade pitch, rpm, and power output (note paragraph [0022]).
The adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle.
The one or more wind turbine parameters are one or more of rpm, torque, and blade pitch angle.
The region of interest is an RPM range.
Ormel also shows a controller 202 configured to carry out an operation of controlling the wind turbine to avoid tonal noise production, and adjusting the one or more wind turbine 
Ormel also shows the wind turbine, comprising: a tower 2; a nacelle 3 disposed on the tower; a rotor 4 extending from the nacelle and having a plurality of blades 5 disposed thereon; the controller communicatively connected to the plurality of vibration sensors; and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor.
The arrangements are provided for controlling the wind turbine responsive to the noise data and the vibration data, and allowing for rotation of a rotor of the wind turbine while supporting the wind turbine by the tower.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of the above claims of copending Application No. 16/301,406 such that they include adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, the adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle, the one or more wind turbine parameters are one or more of rpm, torque, and blade pitch angle, the region of interest is an RPM range, with a controller configured to carry out an operation of controlling the wind turbine to avoid tonal noise production and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, and with a tower; a nacelle disposed on the tower; a rotor  extending from the nacelle and having a plurality of blades disposed thereon; a controller communicatively connected to the plurality of vibration sensors; the 

Claims 1, 2, 3, 4, 21, 29, and 30, as far as they are definite and understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 16, 16, 17, 16, 16, and 16, respectively, of copending Application No. 16/331,100 in view of Ormel 2014/0193257.

The above claims of copending Application No. 16/331,100 claim substantially the same subject matter as the above claims of the instant application, but do not claim adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 1), do not claim adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor exceeding the threshold (claim 2), do not claim that the adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle (claim 3), do not claim that the region of interest is an RPM range (claim 21), do not claim a controller configured to carry out an operation of controlling the wind turbine to avoid tonal noise production and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 29), and do not claim a tower; a nacelle disposed on the tower; a rotor  extending from the nacelle and having a plurality of blades disposed thereon; a controller communicatively connected to the plurality of vibration sensors; the controller being configured to carry out the operation of controlling the wind turbine to avoid 

Ormel shows a method of controlling a wind turbine 1 to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by a wind turbine via a microphone 208; acquiring vibration data from a plurality of vibration sensors 200 positioned at different locations about the wind turbine (paragraph [0034]); identifying a region of interest in the noise data (the data used for establishing the transfer function; note paragraph [0050]; additionally, the narrow bands disclosed in paragraph [0042] may be interpreted as the region of interest), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (the relationship between the two series of measurements, transfer function; note paragraph [0050]); and adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (at least one of load, blade pitch, rpm, and power output (note paragraph [0022]).
Adjusting the one or more wind turbine operating parameters is in response to the vibration level detected by the identified vibration sensor exceeding a threshold 
The adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle.
The one or more wind turbine parameters are one or more of rpm, torque, and blade pitch angle.
The region of interest is an RPM range.

Ormel also shows the wind turbine, comprising: a tower 2; a nacelle 3 disposed on the tower; a rotor 4 extending from the nacelle and having a plurality of blades 5 disposed thereon; the controller communicatively connected to the plurality of vibration sensors; and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor.
The arrangements are provided for controlling the wind turbine responsive to the noise data and the vibration data, and allowing for rotation of a rotor of the wind turbine while supporting the wind turbine by the tower.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of the above claims of copending Application No. 16/331,100 such that they include adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor exceeding the threshold, the adjusted wind turbine operating parameters comprise one or more of RPM, power output and blade pitch angle, the one or more wind turbine parameters are one or more of rpm, torque, and blade pitch angle, the region of interest is an RPM range, with a controller configured to carry out an operation of controlling the wind turbine to avoid tonal noise production and adjusting the one or 

Claim 22, as far as it is definite and understood, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/331,100 and Ormel 2014/0193257 as applied above, and further in view of Herrig 2014/0241878. 

Modified claim 16 of copending Application No. 16/331,100 claims a method of controlling a wind turbine substantially as claimed as set forth above, but does not claim that the vibration sensors are accelerometers and/or strain gauges.

Herrig shows a blade pitch control method for a wind turbine 10 responsive to various parameters of the wind turbine sensed by blade sensors 62 located on blades 22 in figures 1 and 2. Blade sensors 62 may be at least one of accelerometers, strain gauges, and microphones (note paragraph [0033]). Therefore, Herrig teaches that the microphones may be interchangeable with accelerometers and/or strain gauges, as sensors suitable for the wind turbine pitch control method.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine control method of claim 16 of copending Application No. 16/331,100 such that the vibration sensors are accelerometers and/or strain gauges, as taught by Herrig that the microphones are interchangeable with accelerometers and/or strain gauges, as sensors suitable for the wind turbine pitch control method.

Claim 24, as far as it is definite and understood, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/331,100 and Ormel 2014/0193257 as applied above, and further in view of either (Brown 2015/0132130 or Benito 2010/0158688). 

Modified claim 16 of copending Application No. 16/331,100 claims a method of controlling a wind turbine substantially as claimed as set forth above, with vibration data acquired from the plurality of vibration sensors, but does not claim that the different locations comprise a turbine blade root.

Brown shows a wind turbine control method whereby vibration sensors 404 may be located on the root 208 of a wind turbine blade 102, as a location suitable for sensing blade vibration (note paragraph [0052], for example). Benito shows a wind turbine control method whereby vibration sensors (140 and unnumbered) may be located on the root of a wind turbine 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine control method of claim 16 of copending Application No. 16/331,100 such that the different locations of the vibration sensors comprise a turbine blade root, as taught by either Brown or Benito, as a location suitable for sensing blade vibration.

Claims 1, 2, 3, 4, 5, 6, 29, and 30, as far as they are definite and understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 16, 16, 17, 17, 17, 16, and 16, respectively, of copending Application No. 16/331,100 in view of Menke 2009/0169378.

The above claims of copending Application No. 16/331,100 claim substantially the same subject matter as the above claims of the instant application, but do not claim adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (claim 1), do not claim adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor exceeding the threshold (claim 2), do not claim that the adjusted wind turbine operating parameter comprises blade pitch angle (claim 3), do not claim that the region of interest is identified by comparing a maximum noise level and a minimum noise level present in the noise data associated with a wind turbine parameter (blade pitch) (claim 5), do not claim that the wind 

Menke shows a method of controlling a wind turbine 10 to avoid tonal noise production, the method comprising: acquiring noise data representing noise produced by the wind turbine via microphone 80a; acquiring vibration data from a plurality of vibration sensors 80a positioned at different locations about the wind turbine (note paragraph [0019]; identifying a region of interest in the noise data (the data from the microphone 80a and values exceeding a threshold; note paragraph [0035]), the region of interest being a candidate for containing tonal noise generated by the wind turbine; identifying a vibration sensor of the plurality of vibration sensors, the data for which correlates with the noise data in the region of interest (if both noise and vibration exceed their respective thresholds; note paragraph [0035]); and adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor (pitch angle adjustment in paragraphs [0020] and [0035]).

The adjusted wind turbine operating parameter comprises blade pitch angle (claim 3).
The region of interest is identified by determining a variation of detected noise levels in the noise data indicative of tonal noise (note figures 4-5 and paragraphs [0024]-[0027], for example) (claim 4).
The region of interest is identified by comparing a maximum noise level and a minimum noise level present in the noise data associated with a wind turbine parameter (blade pitch) (claim 5).
The wind turbine parameters is blade pitch angle (claim 6).
A controller 22 is configured to carry out an operation of controlling the wind turbine to avoid tonal noise production, and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor.
The wind turbine comprises: a tower 2; a nacelle 6 disposed on the tower; a rotor 4 extending from the nacelle and having a plurality of blades 8a, 8b, 8c disposed thereon; the controller communicatively connected to the plurality of vibration sensors; the controller being configured to carry out the operation of controlling the wind turbine to avoid tonal noise production, and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor. 


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the wind turbine control method of the above claims of copending Application No. 16/331,100 such that they include adjusting one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor exceeding the threshold, the adjusted wind turbine operating parameter comprises blade pitch angle, the region of interest is identified by comparing a maximum noise level and a minimum noise level present in the noise data associated with a wind turbine parameter (blade pitch), the wind turbine parameter is blade pitch angle, the region of interest is an RPM range, with a controller configured to carry out an operation of controlling the wind turbine to avoid tonal noise production and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, and with a tower; a nacelle disposed on the tower; a rotor  extending from the nacelle and having a plurality of blades disposed thereon; a controller communicatively connected to the plurality of vibration sensors; the controller being configured to carry out the operation of controlling the wind turbine to avoid tonal noise production; and adjusting the one or more wind turbine operating parameters in response to the vibration level detected by the identified vibration sensor, as taught by Menke, for controlling the wind turbine responsive to the 

Claim 22, as far as it is definite and understood, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/331,100 and Menke 2009/0169378 as applied above, and further in view of Herrig 2014/0241878. 

Modified claim 16 of copending Application No. 16/331,100 claims a method of controlling a wind turbine substantially as claimed as set forth above, but does not claim that the vibration sensors are accelerometers and/or strain gauges.

Herrig shows a blade pitch control method for a wind turbine 10 responsive to various parameters of the wind turbine sensed by blade sensors 62 located on blades 22 in figures 1 and 2. Blade sensors 62 may be at least one of accelerometers, strain gauges, and microphones (note paragraph [0033]). Therefore, Herrig teaches that the microphones may be interchangeable with accelerometers and/or strain gauges, as sensors suitable for the wind turbine pitch control method.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine control method of claim 16 of copending Application No. 16/331,100 such that the vibration sensors are accelerometers and/or strain gauges, as taught by Herrig that the microphones are 

Claim 24, as far as it is definite and understood, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/331,100 and Menke 2009/0169378 as applied above, and further in view of either (Brown 2015/0132130 or Benito 2010/0158688). 

Modified claim 16 of copending Application No. 16/331,100 claims a method of controlling a wind turbine substantially as claimed as set forth above, with vibration data acquired from the plurality of vibration sensors, but does not claim that the different locations comprise a turbine blade root.

Brown shows a wind turbine control method whereby vibration sensors 404 may be located on the root 208 of a wind turbine blade 102, as a location suitable for sensing blade vibration (note paragraph [0052], for example). Benito shows a wind turbine control method whereby vibration sensors (140 and unnumbered) may be located on the root of a wind turbine blade 108, as a location suitable for sensing blade vibration (note paragraph [0029], for example).

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine control method of claim 16 of copending Application No. 16/331,100 such that the different locations of 

These are provisional nonstatutory double patenting rejections.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Gupta 2020/0318611 and 2020/0182224 (although not qualifying as prior art references under 35 US 102) are cited as they relate to copending applications 16/301,406 and 16/331,100 relied upon in the provisional obviousness type double patenting rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745